QUESTION: May a judge charge a reasonable fee for performing a wedding after court hours outside of the courthouse?
ANSWER: No
DISCUSSION:
Canon 4 D. Financial Activities.
  (1) A judge should not engage in financial dealings that:
  (a) may reasonably be perceived to exploit the judge's judicial position, or . . ."
Personal retention of payment for performing a marriage is an exploitation of judicial office for personal gain. But for the judge's judicial status, the judge would not have the legal capacity to perform a legally binding marriage ceremony.
/s/ Robert L. Bailey, Chairman
/s/ Robert D. Simms, Vice Chairman
/s/ Milton C. Craig, Secretary
 *Page 318